323 S.W.2d 462 (1959)
Arthur L. McCORMICK, Appellant,
v.
STATE of Texas, Appellee.
No. 30550.
Court of Criminal Appeals of Texas.
April 29, 1959.
John R. Coffee, Big Spring, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
The conviction is under Art. 567b, Vernon's Ann.P.C. for the giving of a worthless check in the amount of $12.95, with punishment assessed at 15 days in jail and a fine of $25.
Our State's Attorney confesses that there is no valid complaint upon which to base the information.
The complaint fails to allege that the check was given with intent to defraud. The intent to defraud is an essential element of the offense. Art. 567b, Sec. 1, supra; Kuykendall v. State, 143 Tex. Crim. 607, 160 S.W.2d 525. Being an essential element of the offense, such intent should have been alleged in the complaint. Browder v. State, 163 Tex. Crim. 375, 292 S.W.2d 342.
A valid complaint is a prerequisite to a valid information. Addison v. State, Tex.Cr.App., 283 S.W.2d 55.
The judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the court.